PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/657,104
Filing Date: 21 Jul 2017
Appellant(s): LaPointe et al.



__________________
Ray A. King
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/01/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/05/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (NPL: “Capacitive sensing: Out-of-phase Liquid Level Technique”) (hereafter Wang).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Miatton et al. (Pub. No. US 2016/0003663) (hereafter Miatton) in view of Wang (NPL: “Capacitive sensing: Out-of-phase Liquid Level Technique”) (hereafter Wang).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miatton et al. (Pub. No. US 2016/0003663) (hereafter Miatton) in view of Wang (NPL: “Capacitive sensing: Out-of-phase Liquid Level Technique”) (hereafter Wang) and in further view of Zhou (U.S. Pat. No. 8,810,260) (hereafter Zhou).
(2) Response to Arguments
Appellant argues that “Wang does not disclose that capacitance measurements are acquired through phased charge transfer using a switch capacitor arrangement”, on page 6 of the Appeal Brief dated 12/01/2020.
	In response to the appellant’s argument above, the examiner respectfully disagrees. The examiner respectfully submits that Wang teaches that the proportional liquid level is determined by measuring the capacitance difference between two sensors for maintaining a constant potential in the water. Wang teaches that the differential capacitive measurement is established by driving a CINx electrode and a SHLDy electrode in differential mode and measuring fringing capacitance (i.e., excitation/charging and transfer/discharging) between a CINx electrode and the SHLDy electrode in the parallel fingers topology (i.e., as the charges of the driven SHLDy 
	With regards to the “phased charge transfer”, the examiner respectfully submits that Wang teaches the excitation/drive and acquisition/read phases, such that CIN1 electrode (i.e., the claimed “level+” electrode) is in-phase with the SHLD1 electrode (i.e., the claimed “ref-“ electrode) and the SHLD2 electrode (i.e., the claimed “level-“ electrode) is in-phase with the CIN4 electrode (i.e., the claimed “ref+” electrode), wherein the CIN1 electrode and the CIN4 electrodes are 180 degrees out-of-phase with each other (see section 3.1). As a result, CIN1 is out-of-phase with SHLD2 and CIN4 is out-of-phase with SHLD1. As a result, the differential capacitive measurement as taught by Wang keeps the liquid potential constant during the out-of-phase excitation/drive differential mode configuration by the FDC1004 capacitive-to-digital converter (see section 3.2), and the capacitive differential proportional to the liquid height can be determined (see section 3.2). Furthermore, the FDC1004 functional block diagram (NPL: “FDC1004 4-channel Capacitance-to-Digital Converter for Capacitive Sensing Solutions), which is a switched capacitor circuit.
	The examiner respectfully submits that support for the claimed limitation of “acquir[ing] respective level and reference capacitance measurements from the level and reference sensors through phased charge transfer using a switched capacitor arrangement” can be found at paragraph sections [0022] and [0026] in the Specification dated 07/21/2017. However, these sections of the disclosure simply states that “CDC 30 implements capacitance acquisition/measurement based on multi-phase capacitive charge transfer, such as with a switched capacitor configuration” (see paragraph section [0022]) and that “sensor capacitance measurements are acquired through phased charge transfer, such as with a switched capacitor arrangement” by converter CDC 35 (see paragraph section [0026]). Based on this explanation in the specification, the examiner respectfully submits that the capacitance-to-digital converter 
	Therefore, the examiner respectfully submits that Wang teaches that capacitance measurements are acquired through phased charge transfer using a switched capacitor arrangement. 

Appellant argues that “neither Miatton or Wang teach or suggest the use of phased charge transfer for capacitance measurements”, on page 6 of the Appeal Brief dated 12/01/2020.
	In response to the appellant’s argument above, the examiner respectfully disagrees. The examiner respectfully submits that Miatton teaches that CDC 40 is configured to measure capacitance associated with the liquid level in the container, providing excitation/drive and acquisition/read phases, and can be configured to implement capacitive sensing based on capacitive charge transfer—in successive charge transfer phases (excitation/acquisition), charge is transferred from the CHx/CHy capacitor electrodes into CDC 40 (such as to a charge transfer capacitor) (see paragraph section [0027]). The examiner respectfully submits that Miatton teaches that the CDC 40, which is also a switched capacitor circuit, is configured to drive the CHx electrode through the CHx channel with a Chx drive signal, and drives CHy electrode 21y through the CHy channel with a Chy drive signal that is substantially 180 degrees out-of-phase to the CHx drive channel. The examiner respectfully submits that this is the same configuration as the CDC 30 as described in the instant disclosure (and very similar to the CHA and CHB drive signals of the FDC1004 as disclosed by Wang, please refer to the 
	Therefore, the examiner respectfully submits that Miatton teaches the use of phased charge transfer for capacitive measurements.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Tran M. Tran/Examiner, Art Unit 2855                                                                                                                                                                                                        
Conferees:
Lisa Caputo
SPE, AU 2855
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                                        


David Martin
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.